2018DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the pin is only deformable jointly with the retainer housing” is not understood.  If the pin is deformable it is unclear how it could ONLY be deformable with the retainer housing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-26, 28-35 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler, U.S. Patent 9,346,341.
Zielger teaches a door holder comprising a retainer housing (4) which is connectable to one of a door and a door frame, a door retaining rod (3) which penetrate the housing  and can be articulated with the other of the door and the door frame, wherein the door retaining rod comprises at least one braking surface (see below), at least one braking element (6, 7) displaceable in a direction of the at least one braking surface is arranged on the retainer housing, the door retaining rod comprises at least one guide surface (see below) inclined in relation to the braking surface, at least one guide element (15, 16) arranged on the retainer housing and the guide element is formed as a pin and accommodated in a guide part of the housing (see fig. 3 and note elements 15, 16 visible in the guide part of the housing), [Claim 21].  
**Examiner's Note: Examiner notes that the above claim contains the claim language “wherein the at least…door retaining rod” and “wherein the at least…door retaining rod”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Ziegler, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
	

    PNG
    media_image1.png
    334
    606
    media_image1.png
    Greyscale

Regarding Claim 24, Ziegler does not mention “reinforcing fibers” in any part of the door holder and is therefore interpreted to meet the limitations of the instant claim.
Regarding Claim 25, see fig. 4 elements 24 which extend into openings in the retainer housing.
Regarding Claim 26, see radial surfaces 17 and 18 in fig. 7.
Regarding Claim 28, insofar as the claim is understood, it appears that the pin could deformed jointly with the retainer housing if the retainer housing were to be deformed.
Regarding Claim 29, see guide elements 15 and 16 which is disclosed as springs and are therefore interpreted to be tensioned toward the guide surface.
Regarding Claim 30, see springs of elements 6, 7 and note portions 8 and 9 which create the uneven height profile of the braking element.
	Regarding Claims 31-32, see two braking surfaces and breaking elements apparent in fig. 8.
	Regarding Claim 33, see drawing selection below which appears to satisfy the claim limitations at hand.

    PNG
    media_image2.png
    391
    547
    media_image2.png
    Greyscale

	Regarding Claim 34, see elements 21 which can be interpreted as “separate guide parts” of the retainer housing and can meet the limitations of the claim at hand.
Regarding Claim 35, see rejection of Claim 21 and note that the end faces of the pins (24) can be interpreted to delimit the opening and also protrude axially toward the opening.
Regarding Claim 38, since end faces 24 are circular they can be considered rounded and the rounded surface extends down to the part of the pin which slides along the guide surface.
Regarding Claim 39, see rejection of Claims 21 and 34 above and see narrowed passage visible in fig. 4 and side widened surfaces 14.
Regarding Claim 40, see elements 15, 16 and see fig. 5 which shows two guide surfaces.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zielger ‘341 as applied to Claim 21 above, and further in view of Anderson, U.S. Patent Application Publication 2018/0335078.
Ziegler is silent with regard to the material of the guide element being plastic and being PEEK.
Anderson teaches a sliding element with low friction that comprises PEEK plastic (see paragraph [0085]).  
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zielger with the guide elements being composed of PEEK plastic because Anderson discloses PEEK as a low friction material which would be appropriate for the Ziegler application and material selection is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Leshin.
Allowable Subject Matter
Claims 27 and 36-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677